NUMBER
13-11-00067-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
ROBERT TORRES,                                                                   APPELLANT,
 
                                                             v.
 
THE STATE OF TEXAS,                                                             APPELLEE.
 

 
                             On
Appeal from the 117th District Court 
                                        of
Nueces County, Texas.
 

 
                               MEMORANDUM
OPINION
 
         Before Chief Justice Valdez and Justices Rodriguez and Benavides
Memorandum Opinion
Per Curiam
 
Appellant,
Robert Torres, attempts to appeal a conviction for driving while intoxicated. 
The trial court has certified that Athe defendant has waived the right of
appeal.@  See Tex. R. App. P. 25.2(a)(2).




On
April 27, 2011, this Court notified appellant=s
counsel of the trial court=s certification and ordered counsel
to: (1) review the record; (2) determine whether appellant has a right to
appeal; and (3) forward to this Court, by letter, counsel=s findings as to whether appellant has a right to appeal,
or, alternatively, advise this Court as to the existence of any amended
certification.
On
May 26, 2011, counsel filed a letter brief with this Court.  Counsel=s response does not establish:  (1) that the
certification currently on file with this Court is incorrect, or (2) that
appellant otherwise has a right to appeal.  
The
Texas Rules of Appellate Procedure provide that an appeal must be dismissed if
the trial court=s certification does not show that the
defendant has the right of appeal.  Tex.
R. App. P. 25.2(d); see Tex.
R. App. P. 37.1, 44.3, 44.4.  Accordingly, this appeal is DISMISSED.  
 
PER
CURIAM
 
Do not publish.  
See Tex. R. App. P.
47.2(b).
Delivered and filed the
9th day of June, 2011.